Exhibit 10.17

KEY EMPLOYEE
 2004 LONG TERM INCENTIVE CASH AWARD

The 2004 Long Term Incentive (“LTI”) Cash Award provides key employees with a
financial incentive to maximize shareholder value. The value of your award, like
the stock held by our shareholders, increases through stock price appreciation.

ELIGIBLE PARTICIPANTS

All Officers, General Managers and Director level employees of the Company who
received a stock option award on April 29, 2004.

AWARD

On April 29, 2004, each participant has been granted a LTI Cash Award. The LTI
Cash Award is in addition to the stock options granted on this date. Similar to
a stock option the award is not immediately available to you. The award will
vest and be payable at the end of three years. No payment will be made before
the final vesting date. The award payment will be indexed to the movement of
Argosy Gaming Company stock at the end of this period. The LTI Cash Award will
be multiplied by the index to calculate the actual award payment.

The index calculation is:  The stock closing price on the date the award vests
divided by the stock closing price the date of the award, April 29, 2004. The
LTI Cash Award amount will be multiplied by the index to calculate the actual
award payment.

Argosy Gaming Company stock closed on April 29, 2004 at $37.71.

Examples:

1.                On April 30, 2007 Argosy Gaming Company stock closes at
$45.00. An executive granted a $30,000 LTI Cash Award on April 29, 2004 would
receive a LTI Cash payment of  $35,800. ($30,000 X 119% = $35,800  $45.00
divided by $37.71 = 119%).

2.                On April 30, 2007 Argosy Gaming Company stock closes at
$30.00. An executive granted a $30,000 LTI Cash Award on April 29, 2004 would
receive a LTI Cash payment of  $24,000. ($30,000 X 80% = $24,000  $30.00 divided
by $37.71 = 80%).

VESTING

LTI Cash Award becomes vested on April 30, 2007, the 3rd year anniversary of the
award.

PAYMENT

The LTI Award will be paid in cash and will be payable as soon as reasonably
possible following the vesting date. The payment is considered bonus
compensation and will be subject to income tax and other deductions.

In the case of death, permanent disability or change of control, a pro-rata
share of the LTI Award will be made based on the date of the event. The pro-rata
share will be determined by calculating the total number of days from April 29,
2004, to the date of the event divided by 1095 multiplied by the LTI Cash Award
amount. The pro-rata LTI Cash Award will be multiplied by the index on the date
of the event to calculate the actual award payment. In the case of termination
of employment for reasons other than the above prior to the vesting date, the
full LTI Cash Award will be forfeited.


--------------------------------------------------------------------------------


Schedule of Awards to Executive Officers

During 2004, subject to the provisions of the LTI Plan, awards were made to
executive officers as follows:

Executive Officer

 

 

 

Amount

 

Richard J. Glasier

 

$

600,000

 

Virginia M. McDowell

 

480,960

 

Dale R. Black

 

390,780

 

R. Ronald Burgess

 

390,780

 

James A. Gulbrandsen

 

120,240

 

Brenda K. Bauer

 

240,480

 

Arnold L. Block

 

240,480

 

 

The above awards are subject to adjustment under the terms of the LTI plan. In
the case of death, permanent disability or change of control, a pro-rata share
of the LTI Award will be made based on the date of the event. The pro-rata share
will be determined by calculating the total number of days from April 29, 2004
to the date of the event divided by 1,095 multiplied by the LTI Cash Award
amount. The pro-rata LTI Cash Award will be multiplied by the index on the date
of the event to calculate the actual award payment.

 


--------------------------------------------------------------------------------